August y Constant Goffinet siguieron un juicio ejecutivo hipotecario contra José J. Nicolás Polanco en el que fué vendida una finca del demandado obteniéndose en la subasta la cantidad de $19,202.
El objeto de esta apelación es que se declare que no pro-cedía requerir a los apelantes para entregar los $19,202 y en vista de que ese requerimiento se había hecho, resolvió *946el Tribunal Supremo que resulta académico resolver si era o no procedente y por ese motivo la apelación se desestimó.
El Juez Asociado Sb. Audrey, emitió la opinión del tribunal.